Citation Nr: 1548697	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-08 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE
Whether the Veteran is competent to receive direct payment of disability compensation benefits.

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from July 1983 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.  

The appellant's claim was subsequently remanded to the via the Appeals Management Center (AMC), in Washington, DC, in April 2015.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran challenges the RO's determination that competent to receive direct payment of disability compensation benefits and in essence reports that his condition has improved and that he should receive his compensation benefits directly.  The Veteran was last formally examined by VA in December 2011 and relevant records have been received since that time.  In light of the state of the record, the Board finds that a remand for another VA examination is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his competency to handle his financial affairs.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  After associating any pertinent, outstanding records, schedule the Veteran for an examination by an appropriate VA professional in order to ascertain whether the Veteran is competent for the purposes of receipt of direct payment of VA disability benefits.

3.  Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

